Citation Nr: 0834423	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-22 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran is entitled to a waiver of recovery of an 
overpayment of VA disability compensation benefits in the 
amount of $9,814.34, to include the question of whether the 
RO properly suspended the veteran's disability compensation 
benefits based on his fugitive felon status.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from November 1973 to November 
1977 and from January 1979 to November 1988. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas and a January 2006 Decision On Waiver Of 
Indebtedness of VA's Committee on Waivers and Compromises.  

The Board REMANDS this appeal to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims that the RO improperly suspended his 
disability compensation benefits based on his fugitive felon 
status.  He asserts that he did not know about the warrant 
until VA informed him of its existence, after which he took 
immediate action to have it lifted.  The veteran further 
claims that, based on undue hardship, he is entitled to a 
waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $9,814.34, which 
resulted from the suspension.  Additional action is necessary 
before the Board decides this claim.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his or her 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate a claim.  As part of the notice, VA 
is to specifically inform the claimant and his of her 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), 
(c) (2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 
2008) (to be codified at 38 C.F.R. 
§ 3.159).  

In this case, VA has not provided the veteran VCAA notice, 
adequate or otherwise, with regard to his claim.  Any 
decision to proceed in adjudicating it would therefore 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Provide the veteran VCAA notice 
pertaining to his claim, which 
satisfies the Court's holding, noted 
above.  

2.  Readjudicate the veteran's claim 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




